IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44801

STATE OF IDAHO,                                )    2017 Unpublished Opinion No. 678
                                               )
       Plaintiff-Respondent,                   )    Filed: December 20, 2017
                                               )
v.                                             )    Karel A. Lehrman, Clerk
                                               )
HEATHER DAWN ELAM,                             )    THIS IS AN UNPUBLISHED
                                               )    OPINION AND SHALL NOT
       Defendant-Appellant.                    )    BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Lemhi County. Hon. Alan C. Stephens, District Judge.

       Judgment of conviction and modified sentence of a unified term of twelve years,
       with a minimum period of confinement of six years, for voluntary
       manslaughter, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Heather Dawn Elam pled guilty to to an amended charge of voluntary manslaughter. I.C.
§ 18-4006(1). The district court sentenced Elam to a unified term of twelve years, with a
minimum period of confinement of eight years.          The judgment of conviction included a
statement that the sentence was subject to credit for time served. Elam appealed.
       The same day Elam filed her notice of appeal, she also filed an I.C.R. 35 motion before
the district court seeking a reduction of her sentence. During the hearing on Elam’s Rule 35



                                                1
motion, Elam asked the district court to reduce her sentence to a unified term of ten years, with a
minimum period of confinement of five years, and asked the district court to amend the judgment
to require credit for time served from the date the arrest warrant was served. Elam’s request
regarding credit for time served was based on her assertion that the Department of Correction
had miscalculated the credit. The district court took the issue of credit under advisement pending
additional legal analysis from the parties. However, the district court reduced Elam’s sentence to
a unified term of twelve years, with a minimum period of confinement of six years. The district
court entered an amended judgment of conviction that same day reflecting the modified sentence,
including the prior general language that Elam was to be granted credit for time served. No
additional briefing was submitted, and no ruling regarding Elam’s request for specific credit for
time served is contained in the record. Elam appeals.
       On appeal, Elam only asserts that she is entitled to credit for time served since the service
of the arrest warrant. However, there is no adverse ruling regarding credit for time served for
this Court’s review. The only ruling by the district court was with regard Elam’s request for a
reduced sentence, which Elam does not challenge. The district court never ruled on Elam’s
request for credit, nor did Elam present any evidence regarding that request. Appellate courts
will not review a trial court’s alleged error on appeal unless the record discloses an adverse
ruling which forms the basis for the assignment of error. State v. Fisher, 123 Idaho 481, 485,
849 P.2d 942, 946 (1993).
       Therefore, Elam’s judgment of conviction and modified sentence are affirmed.




                                                2